The order and judgment appealed from is reversed upon the authority of the opinions and decisions in Croft v. Culbreath,150 Fla. 60, 6 So. 2d 638; Ex parte Earman, 85 Fla. 297,95 So. 755, and cases therein cited, including the well considered opinion of Mr. Justice LAMAR in Gompers v. Buck Stove and Range Co., 221 U.S. 418 31 S.C. 492; 55 Law ed. 797.
  Reversed. *Page 179
CHAPMAN, C. J., TERRELL, BUFORD and BROWN, JJ., concur.
SEBRING, J., agrees to conclusion and judgment.
THOMAS and ADAMS, JJ., dissent.